Filed
                                                                                     Washington State
                                                                                     Court of Appeals
                                                                                      Division Two

                                                                                    November 23, 2021

    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                           DIVISION II
 STATE OF WASHINGTON,                                            No. 54657-4-II

                               Petitioner,

        v.
                                                                consolidated with
 DAVID GUDGELL,

                               Respondent.
 STATE OF WASHINGTON,                                            No. 54664-7-II

                               Petitioner,

        v.
                                                             PUBLISHED OPINION
 ROBERT GUDGELL,

                               Respondent.

       VELJACIC, J. — David and Robert Gudgell are captains on charter boats, the Westwind and

the Katie Marie, and they used Pacific Salmon Charters (PSC) to book their passengers. The

Gudgells were convicted in district court of unlawful recreational fishing in the second degree.

The superior court then reversed the convictions. The State now seeks to overturn the superior

court’s order reversing the convictions.

       The State argues that the superior court erred when it determined that the search warrant

issued for the search of PSC and five boats was overbroad and inseverable, that no nexus existed

between the records to be seized and the places to be searched, that the failure to give an

accomplice instruction was not reversible error because a “captain’s liability” instruction
54657-4-II / 54664-7-II


adequately informed the jury of the law of accomplice liability, and that even if the failure to give

the accomplice instruction was error, the error was invited by the Gudgells and it was harmless.

       We conclude that probable cause existed to obtain records from PSC relating to the

Westwind (David Gudgell’s boat), but not the Katie Marie (Robert Gudgell’s boat). We also

conclude that the warrant is severable despite its overbreadth.         We further conclude that

instructional error requires reversal. Accordingly, we affirm the superior court’s reversal of the

Gudgells’ convictions, but remand for a new trial with respect to David Gudgell.

                                              FACTS

I.     INITIAL INVESTIGATION

       On May 11, 2017, while on a fishing expedition on the boat the Westwind, captained by

David Gudgell and owned by PSC, Timothy Barry observed the crew of the Westwind engaged in

high-grading of halibut, which involves continuing to fish after the daily catch limit is reached,

and then throwing the smallest fish overboard at the end of the day to fall under the catch limit.

Barry saw David Gudgell and a deckhand encourage the customers to continue fishing after the

boat had reached its limit of one halibut per passenger. At the end of the day, the deckhand laid

out 19 halibut on the deck, which exceeded the limit of 12 halibut (one for each passenger). The

deckhand then threw the seven smallest halibut overboard. Three were clearly dead after having

their gills cut, and four appeared to be dead. Barry reported what he had seen to the Department

of Fish and Wildlife (WDFW). The investigating WDFW officer, Todd Dielman, obtained written

statements from two other people who were on the Westwind on May 11, 2017, who confirmed

Barry’s report.




                                                 2
54657-4-II / 54664-7-II


         A month later, on the last day of the halibut season, WDFW arranged to have an undercover

officer go on a halibut fishing trip on the boat Pacific Dream, captained by Thomas Merriman and

Brian Cables and owned by Merriman. The officer booked and purchased a place on the Pacific

Dream through PSC. The officer observed similar high-grading by the crew occurring on that trip,

and the crew confirmed to the WDFW officer that they had engaged in high-grading.

II.      AFFIDAVIT AND SEARCH WARRANT

         The State obtained a warrant to search the PSC offices and five boats for “[a]ll passenger

manifests contained in either a schedule book or an electronic storage device . . . including

passenger contact information” for all chartered halibut trips of the 2017 season. Clerk’s Papers

(CP) (David Dist. Ct.) at 235.1 The warrant authorized the search of the Katie Marie, owned and

captained by Robert Gudgell2 and the Westwind, captained by David Gudgell but owned by PSC,

as well as three other boats: the Pacific Dream, where high-grading had been observed, the Sarah

Kay, and the MarB III. The warrant asserted that there was probable cause to believe that evidence

of unlawful recreational fishing in the second degree and wastage of fish and wildlife could be

found in the PSC offices and on the Katie Marie, the Westwind, the Pacific Dream, the Sarah Kay,

and the MarB III.

         Dielman’s affidavit indicated that prior to being employed as a WDFW officer, he owned

and operated his own charter fishing business from 2001 to 2014. Dielman recounted his

investigation. He related that he began by talking to Barry and to two other passengers from the

May 11 trip on David Gudgell’s boat, the Westwind. The other passengers corroborated what


1
 The affidavit identified a broader category of documents than the warrant ultimately delineated.
Specifically, in addition to the logbook, the affidavit named business records pertaining to the 2017
season chartered halibut fishing trips.
2
    The ownership of the Katie Marie was not referenced in the affidavit.


                                                  3
54657-4-II / 54664-7-II


Barry had reported: that an over limit of seven halibut was discarded from the boat, and at least

three of those fish were already dead. One passenger, Gary Collenborne, related that, “From the

nature of the ongoing conversation/banter among the captain, the deckhand, and [two other

fishermen, who were “regulars”] during the course of [the trip, it] appeared to me that the two

regulars were fully aware of what was going on and took it as a matter of course, something

routine.” CP (David Dist. Ct.) at 243.

       Dielman also included in the affidavit the events of the undercover investigation that

occurred on the Pacific Dream. When the undercover officer, Warren Becker, arrived at PSC, a

woman working took his money, checked his name off in a big logbook, and gave him a receipt

invoice to give to the captain. Becker also related that almost immediately before departing, one

of the captains “mentioned if people caught ‘little chickens’ referring to smaller halibut, they

would not gaff them but rather keep them swimming around in the storage container, so that people

could size up if they happened to catch a larger halibut.” CP (David Dist. Ct.) at 245.

       Dielman wrote that based on his training and experience, the eyewitness accounts of the

passengers from the May 11, 2017 Westwind trip, and Becker’s observations on the Pacific Dream,

he “believe[d] possession of an overlimit of halibut and wastage resulting from high-grading to be

a standard practice for [PSC].” CP (David Dist. Ct.) at 250. He continued, “To fully understand

the scope of these crimes, all of the clients from previous halibut charter trips need to be contacted

to see if they witnessed or participated in any of these unlawful practices. I believe that these

individuals can only be identified by searching for and seizing the business records that we know

exist based on observations by our undercover officer.” CP (David Dist. Ct.) at 250.




                                                  4
54657-4-II / 54664-7-II


III.     SEARCH RESULTS

         WDFW obtained the following records from the PSC offices: two large schedule books,

two stacks of booking slips, used license books, receipts for halibut trips, photo copies of payment

logs on halibut days for the boats associated with the Gudgells, the Westwind and the Katie Marie,

but also for the Pacific Dream and the Mar B III.3 With this information, officers contacted and

interviewed former passengers of the Westwind and the Katie Marie. Based on these interviews,

the State charged David Gudgell, captain of the Westwind, and Robert Gudgell, captain of the

Katie Marie, with multiple counts of unlawful recreational fishing in the second degree, for fishing

for more than the daily limit of halibut, and for failure to return fish immediately to the water. The

State also charged David Gudgell with one count of waste of fish.

IV.      SUPPRESSION MOTION

         Prior to trial, the Gudgells moved to suppress the evidence seized under the search warrant,

arguing that the search warrant did not establish probable cause that evidence of a crime would be

found at the place to be searched; the search warrant did not establish a nexus between the criminal

activity, the item to be seized, and the place to be searched; and the search warrant was overbroad.

         The district court denied the motion to suppress, concluding (1) that there was probable

cause to issue the warrant based on the Dielman’s affidavit “combined with his expertise in the

charter fishing business,” (2) that a connection existed between the alleged crimes and the records

located at PSC which consisted of the names of additional prior customers and crew members who

could provide further evidence, and (3) even if the search warrant as written was arguably

overbroad, the severability doctrine applied to preserve the relevant evidence seized. CP (David

Dist. Ct.) at 288.


3
    No records regarding the Sarah Kay were found in the search.


                                                  5
54657-4-II / 54664-7-II


V.        TRIAL

          Twelve people who had taken halibut fishing trips on David Gudgell’s boat during the 2017

season testified. A former deckhand of David Gudgell also testified.

          Eleven people who had taken trips on Robert Gudgell’s boat during the 2017 halibut season

also testified. Dielman testified and after the State rested, both the Gudgells testified.

          Both the Gudgells and the State proposed an accomplice liability instruction. The court

engaged in extensive discussion with the parties about the accomplice liability instruction. They

struggled with how to reconcile the unlawful recreational fishing statute’s lack of mental state 4

with the fact that accomplice liability attaches only when the accomplice acts or aids with

knowledge of the specific crime.

          The State also proposed a captain liability instruction, stating that a captain is strictly liable

for actions of others on his or her boat. The court initially rejected the captain liability instruction

but accepted the accomplice instruction without the knowledge requirement. Later, after further

discussion, the court agreed to allow a modified captain liability instruction as well as the

accomplice liability instruction with the knowledge requirement.

          However, when finalizing the instructions, the accomplice liability instruction was not

included, yet the parties both answered affirmatively when the court asked whether they agreed

with the instructions. The record is silent as to whether the omission of the accomplice liability

instruction was purposeful or inadvertent.5


4
  Under RCW 77.15.380(2)(b): “A person is guilty of unlawful recreational fishing in the second
degree if the person takes or possesses fish or shellfish and: . . . The action violates any department
rule regarding seasons, bag or possession limits but less than two times the bag or possession limit,
closed areas, closed times, or any other rule addressing the manner or method of fishing for, taking,
or possessing fish or shellfish.”
5
    The reports of proceedings omit the reading of instructions to the jury.


                                                      6
54657-4-II / 54664-7-II


       During closing argument, the State argued for accomplice liability:

                Accomplice liability—now this is important because [defense counsel] is
       going to present to you that these—these witnesses can’t testify that they saw the
       captain do this. It could have been the deckhand. Whose hand was that throwing
       the fish over? We don’t know.
                Well these men have been charged as accomplices which means that they
       did have knowledge that would promote or facilitate the crime or they solicited,
       commanded, encouraged, requested another person to commit the crime or they
       aided or agreed to aid another person in—in committing the crime.
                They’re going to point to each one of these days and they’re going to say
       that customer caught too many fish. That deckhand threw those fish over. As I
       stated before they’re going to say we didn’t know. Ladies and gentlemen of the
       jury I’ll allow you to weigh the evidence.
                I will say that Timothy Barry, Ken Collenborne, Gary Collenborne all
       testified that they stopped fishing but they were told to keep fishing—catch bigger
       fish. The captains in—in the room today presented that as rallying the troops.
                Did they have knowledge—did they solicit, command, encourage or
       request—did they aid or agree to aid another person? I would argue that just the
       fact of having a live well on the boat provides knowledge—provides
       encouragement and it aids another in committing a crime.

6 Report of Proceedings (RP) at 1072-73.

       The defense did not discuss accomplice liability in closing argument.

       The jury was instructed as to a captain’s liability: “By assuming the role of captain, a person

assumes the responsibility of ensuring that no one aboard the fishing vessel commits a crime of a

violation of fishing regulations or laws.” CP (David Dist. Ct.) at 75 (Instr. 19). The to-convict

instructions for both methods of committing unlawful recreational fishing in the second degree

state “as [a] principle or accomplice” as to both the Gudgells. CP (David Dist. Ct.) at 79 (Instr.

22).

       The court also instructed the jury that the first method of committing unlawful recreational

fishing in the second degree is to “[f]ish for, take, or possess more than the daily limit of halibut

while aboard a fishing vessel,” and the second is to “fail[] to immediately return to the water any

halibut snagged, hooked, netted or gilled in excess of the daily limit with the least possible injury



                                                 7
54657-4-II / 54664-7-II


to the fish.” CP (David Dist. Ct.) at 64 (Instr. 8), 79 (Instr. 22). The jury found David Gudgell

guilty of five counts of unlawful recreational fishing in the second degree for fishing for more than

the daily limit of halibut, five counts of unlawful recreational fishing in the second degree for

failure to return fish immediately to the water, and one count of waste of fish. WAC 220-314-

030(3); WAC 220-305-010(6).

       The jury found Robert Gudgell guilty of four counts of unlawful recreational fishing in the

second degree for fishing for more than the daily limit of halibut and four counts of unlawful

recreational fishing in the second degree for failure to return fish immediately to the water. WAC

220-314- 030(3); WAC 220-305-010(6).

       The Gudgells appealed to the superior court, which reversed the convictions. The superior

court concluded that the search warrant was overbroad, that material assertions in the search

warrant affidavit were based on speculation and unsupported conclusions, and the warrant directed

the search of boats and records with no nexus to the events of May 11, 2017. The superior court

also determined that the unlawful recreational fishing convictions for fishing for more than the

daily limit were lesser included offenses of the convictions for failure to return fish immediately

to the water, and the failure to give an accomplice instruction was reversible error.6

       The State sought discretionary review of the superior court’s decision. This court granted

review as to the search warrant and the failure to give the accomplice liability instruction but

denied review as to the lesser included offenses.




6
  The superior court’s ruling does not indicate on which basis it found that the warrant was
overbroad.


                                                 8
54657-4-II / 54664-7-II


                                            ANALYSIS

I.     WARRANT

       The State argues that the superior court erred when it determined that the search warrant

lacked probable cause. It asserts that there was a nexus between the criminal activity and the

records, and there was also a nexus between the records to be seized and the places to be searched.

It also asserts that the severability doctrine applies, even if the warrant was overbroad as written.

We agree with the State insofar as it argues that probable cause supported a search of the records

related to the Westwind, but disagree that probable cause supported a search of the records related

to the Katie Marie. And although the warrant was overbroad as written, we agree with the State

that the warrant was severable.

       A.       Legal Principles

       Although the parties focus on the decision of the superior court, we review a district court

decision under RALJ 9.1, performing the same function as the superior court. State v. Brokman,

84 Wn. App. 848, 850, 930 P.2d 354 (1997). We review the decision of the district court to

determine whether that court has committed any errors of law. Id.

       The Fourth Amendment to the United States Constitution provides that warrants may be

issued upon a showing of “‘probable cause, supported by oath or affirmation, and particularly

describing the place to be searched, and the persons or things to be seized.’” State v. Scherf, 192

Wn.2d 350, 363, 429 P.3d 776 (2018) (quoting State v. Maddox, 152 Wn.2d 499, 505, 98 P.3d

1199 (2004)).     Probable cause exists where the supporting affidavit “sets forth facts and

circumstances sufficient to establish a reasonable inference that the defendant is probably involved

in criminal activity and that evidence of the crime can be found at the place to be searched.” State

v. Thein, 138 Wn.2d 133, 140, 977 P.2d 582 (1999).



                                                 9
54657-4-II / 54664-7-II


       “It is only the probability of criminal activity, not a prima facie showing of it, that governs

probable cause. The [issuing court] is entitled to make reasonable inferences from the facts and

circumstances set out in the affidavit.” Maddox, 152 Wn.2d at 505. “The affidavit must be based

upon more than mere suspicion or personal belief that evidence of the crime will be found at the

place to be searched.” State v. Jackson, 150 Wn.2d 251, 265, 76 P.3d 217 (2003). The affidavit

is evaluated in a commonsense manner, rather than hypertechnically, and any doubts are resolved

in favor of the warrant. State v. Ollivier, 178 Wn.2d 813, 847, 312 P.3d 1 (2013). An issuing

magistrate’s determination of probable cause is reviewed for abuse of discretion. State v. Clark,

143 Wn.2d 731, 748, 24 P.3d 1006 (2001).7

       Because we review the district court record de novo, we do not decide the assigned errors

as the parties present them. It is not a matter of whether the superior court, sitting in its appellate

capacity, erred when it determined the trial court erred. Instead, we determine whether the trial

court committed any errors of law. RALJ 9.1; Brokman, 84 Wn. App. at 850.

       B.      Probable Cause

       The Gudgells contend that there was no factual support in the affidavit for Dielman’s

assertion that high-grading was a standard practice for all boats that booked passengers through

PSC. This assertion, the Gudgells argue, is merely a suspicion or belief that is insufficient to

support probable cause. The Gudgells appear to concede that there was probable cause to search




7
 The Supreme Court appears to have adopted two different standards of review for probable cause
determinations. In Ollivier, the court stated a de novo standard of review of the issuing
magistrate’s determination of probable cause. 178 Wn.2d at 848. More recently, in Scherf, the
court applied a more deferential abuse of discretion standard of review. 192 Wn.2d at 363.


                                                  10
54657-4-II / 54664-7-II


the Pacific Dream and the Westwind.8 The Katie Marie is the only other boat besides the Westwind

that is relevant here because the only defendants facing charges in this consolidated case are Robert

Gudgell and David Gudgell, the captains of the Katie Marie and the Westwind, respectively.

       In the supporting affidavit, Dielman asserts that he believes—and the investigation

shows—that possession of an over limit of halibut and wastage resulting from high-grading is

standard practice for PSC “[b]ased on the eyewitness accounts of the passengers from May 11,

2017 trip and our undercover officer’s observations” and his “training and experience.” CP (David

Superior Ct.) at 443.

       As for facts and circumstances, the affidavit enumerates that on specific days, the crews of

the Pacific Dream and the Westwind engaged in high-grading. Both of the boats booked their

passengers through PSC, and PSC owns the Westwind, but the affidavit gives no information

regarding the other three charter boats aside from the names of those boats. Accordingly, there is

no information in the affidavit regarding the ownership of the Katie Marie. Further, the affidavit

presents no facts or circumstances that support an inference that any of the other boats, besides the

Westwind and the Pacific Dream, had crews engaged in high-grading, or that PSC directed them

to do so.9 Rather, the only connection between the conduct on the Westwind and the Pacific Dream

and the other boats (including the Katie Marie), is the fact that all boats are chartered out by PSC,

and that all boats have their catch cleaned through PSC. Moreover, PSC owns only the Westwind


8
  The Gudgells state, “The Superior Court judge properly found that the warrant affidavit did not
set forth probable cause to believe ‘evidence of a crime’ would be found in the offices of Pacific
Salmon Charters, or on fishing vessels other than the Pacific Dream and Westwind.” Br. of Resp’t
at 2.
9
  The affidavit states that the PSC building is owned by Milton Gudgell. Although he may be
related to the defendants, there is nothing in the affidavit indicating what that relationship is, so no
inference can be drawn from the mere fact that this person shares the same last name of the
defendants.


                                                  11
54657-4-II / 54664-7-II


(captained by David Gudgell). As is clear, the eyewitness accounts and undercover investigation

related only to the Westwind and the Pacific Dream.

        Although Dielman has experience with the business of charter fishing, he does not explain

how that experience informed his conclusion that the three other boats must also have engaged in

high-grading. While an officer may draw reasonable inferences based on training and experience

to support probable cause, an officer’s belief must be based in fact and not generalizations. See

e.g. Thein, 138 Wn.2d at 147-48 (“probable cause [must] be based on more than conclusory

predictions. Blanket inferences [may not] substitute generalities for the required showing of

reasonably specific ‘underlying circumstances’ that establish evidence of illegal activity.”). The

facts and inferences do not support an inference that information regarding high-grading will be

found any place other than the Westwind, the Pacific Dream, and the PSC offices that have records

relating to those two boats.

                1.      Evidence of a Crime

        The parties disagree on whether the passenger lists are evidence of a crime. The passenger

lists located at PSC are evidence because the crimes at issue are dependent on the number of people

on the boat. The lists are therefore evidence of the daily catch limit.

        In regard to the Westwind and the Pacific Dream, both boats were observed participating

in high-grading. The obvious purpose of high-grading is to ensure customers go home with the

largest fish. It is a reasonable inference that this is the goal on all halibut trips on those two boats,

and it is similarly reasonable to infer that it is a standard practice on those two boats. Furthermore,

one passenger on the Westwind told Dielman that, “From the nature of the ongoing

conversation/banter among the captain, the deckhand, and [the two “regulars”] during the course

of [the trip,] it appeared to me that the two regulars were fully aware of what was going on and



                                                   12
54657-4-II / 54664-7-II


took it as a matter of course, something routine.” CP (David Superior Ct.) at 436-37. This

eyewitness account supports the inference that high-grading had occurred on many, if not all, other

fishing trips on the Westwind, making the number of people on each trip evidence of the crime;

the records of who was on each trip were therefore evidence as well.

       However, in regard to Robert Gudgell’s boat, the Katie Marie, there are no facts or

circumstances—apart from the officer’s belief that high-grading is a common practice on all boats

associated with PSC—to support an inference that the records are evidence of a crime. This bare

belief is simply not enough. Given the information in the affidavit, at best, the passenger lists

would lead to evidence of a crime. But they are not themselves evidence of a crime. Recently in

Scherf, our Supreme Court approved of a trial court’s conclusion that, “The phrase ‘evidence of a

crime’ is recognized as broader than evidence proving a crime was committed. It also includes

evidence relating to, connected with, or concerning a crime.” 192 Wn.2d at 364. Still, there are

insufficient facts to establish a reasonable inference that Robert Gudgell, as captain of the Katie

Marie, was probably engaged in criminal activity.

               2.      Nexus

       “[P]robable cause requires a nexus between the criminal activity and the item to be seized,

and also a nexus between the item to be seized and the place to be searched.” Scherf, 192 Wn.2d

at 363. “‘Absent a sufficient basis in fact from which to conclude evidence of illegal activity will

likely be found at the place to be searched, a reasonable nexus [between the items to be seized and

the place to be searched] is not established as a matter of law.’” Jackson, 150 Wn.2d at 267

(quoting Thein, 138 Wn.2d at 147).

       The Gudgells argue that there is no nexus between the allegations of high-grading and

PSC’s records and the records aboard the three other boats (besides the Westwind and the Pacific



                                                13
54657-4-II / 54664-7-II


Dream), in other words that there is no nexus between the crime and the place to be searched. We

agree with the Gudgells to the extent they argue that there is no nexus between the crime and the

records seized related the Katie Marie (i.e. the items to be seized).10 As discussed above, the

affidavit did not set forth a basis in fact to conclude that the other three boats (beside the Westwind

and the Pacific Dream) were engaged in illegal activity (high-grading), and thus the records from

those boats, whether contained at the PSC offices or on the boats themselves are not evidence of

criminal activity. Accordingly, no nexus exists between the crime and the items to be seized.

       However, the facts and circumstances presented in the affidavit show the necessary nexus

between the Westwind, the Pacific Dream, and PSC’s records related to those two boats. As

explained above, there is a nexus between the records to be seized and the criminal activity. There

is also a nexus between the records for those two boats and the PSC offices (i.e. the place to be

searched). But we note again that the affidavit contained no information regarding the Katie

Marie. Therefore, no nexus exists between the crime alleged and the records relating to that boat

at the PSC offices (i.e. no nexus between the criminal activity, the items to be seized, and the place

to be searched).

       In sum, probable cause supported the search and seizure of records of the Westwind and

the Pacific Dream whether located on those boats or at PSC, but probable cause did not support

seizure of any records relating to the Katie Marie, nor did it support a search of the Katie Marie.

The interviews of the Katie Marie passengers that supported the charges against Robert Gudgell

were obtained because of the records related to the Katie Marie that were improperly seized from




10
   The Katie Marie is the only other boat beside the Westwind that is relevant here because the
only defendants facing charges in this consolidated case are Robert Gudgell and David Gudgell,
the captains of the Katie Marie and the Westwind, respectively.


                                                  14
54657-4-II / 54664-7-II


PSC. Accordingly, we affirm the superior court’s ruling that the evidence that related to Robert

Gudgell’s boat, the Katie Marie, should have been suppressed.

       C.      Overbreadth and Severability

       The Gudgells contend that the warrant was overbroad because it named items for which

there was no probable cause to search and that the warrant could not be meaningfully severed.11

The State disagrees and argues that that the severability doctrine applies even if the warrant was

overbroad as written.12 We agree with the State.

       A warrant can be overbroad either because it fails to describe with particularity items for

which probable cause exists, or because it describes, particularly or otherwise, items for which

probable cause does not exist. Maddox, 116 Wn. App. at 805. Regardless of which reason is

claimed, the warrant must be read in a commonsense, practical manner, rather than in a

hypertechnical sense keeping in mind the circumstances of the case. Id. Evidence seized pursuant

to a search warrant must be suppressed if probable cause does not support the warrant. See State

v. Betancourth, 190 Wn.2d 357, 364, 413 P.3d 566 (2018).

       Even if a search warrant is overbroad or insufficiently particular, under the severability

doctrine, “‘infirmity of part of a warrant requires the suppression of evidence seized pursuant to

that part of the warrant but does not require suppression of anything seized pursuant to valid parts



11
   We note that this issue is only relevant as to David Gudgell because, as discussed above, the
records related to Robert Gudgell’s boat, the Katie Marie, were seized without probable cause.
12
  The State’s briefing fails to address the factors set out in Maddox for determining severability
for either type of overbreadth. RAP 10.3(a)(6) provides that the appellant’s argument should be
supported with citation to legal authority and to the record, but this rule is not always strictly
applied. See State v. Olson, 126 Wn.2d 315, 321-23, 893 P.2d 629 (1995). But under RAP 1.2(c),
we may waive any of the RAPs “to serve the ends of justice.” State v. Towessnute, 197 Wn.2d
574, 578, 486 P.3d 111 (2021). Accordingly, we exercise our discretion to determine the issue on
the merits to serve the ends of justice because the elements for severability under Maddox are met.


                                                15
54657-4-II / 54664-7-II


of the warrant.’” State v. Friedrich, 4 Wn. App. 2d 945, 963, 425 P.3d 518 (2018) (internal

quotation marks omitted) (quoting State v. Perrone, 119 Wn.2d 538, 556, 834 P.2d 611(1992)).

The doctrine applies when a warrant includes both items that are supported by probable cause and

described with particularity and items that are not, as long as a “‘meaningful separation’ can be

made on ‘some logical and reasonable basis.’” Maddox, 116 Wn. App. at 806-07 (quoting

Perrone, 119 Wn.2d at 560).

       For severability to apply, five requirements must be met: (1) the warrant must lawfully

have authorized entry into the premises; (2) the warrant must include one or more particularly

described items for which there is probable cause; (3) the part of the warrant that includes

particularly described items supported by probable cause must be significant compared to the

warrant as a whole; (4) the searching officers must have found and seized the disputed items while

executing the valid part of the warrant; and (5) the officers must not have conducted a general

search in flagrant disregard of the warrant’s scope. Maddox, 116 Wn. App. at 807-09.

       Here, the five Maddox requirements are met. First, the warrant lawfully authorized entry

onto the premises; it was valid to the extent that it authorized the search for records relating to the

Westwind and the Pacific Dream. Second, there was probable cause for the seizure of the

Westwind and the Pacific Dream passenger manifests, in whatever form they came in, as discussed

above. Third, the part of the warrant authorizing seizure of the records of the two vessels is

significant when compared to the warrant as a whole. The purpose of the third factor is to ensure

that the warrant is not “‘general’ in the sense of authorizing ‘a general, exploratory rummaging in

a person’s belongings.’” Maddox, 116 Wn. App. at 807-08 (quoting Andresen v. Maryland, 427

U.S. 463, 479, 96 S. Ct. 2737, 49 L. Ed. 2d 627 (1976)). This factor is satisfied because the warrant

clearly does not authorize a general exploratory rummaging of PSC’s belongings. Instead, it



                                                  16
54657-4-II / 54664-7-II


authorized a search for the records in desks, file cabinets, drawers, and boxes. The fourth factor

is also satisfied because the officers seized the records for the Westwind and the Pacific Dream

under the valid part of the warrant allowing for that seizure.13 And fifth, there is no evidence that

the officers disregarded the scope of the warrant, flagrantly or otherwise.

       We conclude that the warrant was severable because a meaningful separation on a logical

and reasonable basis can be made between the records of the Westwind and the records of the other

three vessels. Therefore, the warrant was valid against David Gudgell, but not Robert Gudgell

because probable cause did not support a search of records related to the Katie Marie, as discussed

above. Accordingly, the Gudgells’ argument concerning overbreadth and severability fails.

II.    ACCOMPLICE INSTRUCTION

       The State argues that the superior court erred when it determined that the failure to give an

accomplice instruction was reversible error. It contends that the instructions were sufficient to

allow each party to argue their theory of the case because “a sufficient instruction concerning

accomplice liability in the context of a captain’s liability for RCW 77.15 strict liability offenses

was given.” Br. of Appellant at 10-11. The State also argues that even if the failure to give the

accomplice instruction was error, the error was invited by the Gudgells “when his counsel argued

against giving an appropriate accomplice instruction” and it was harmless because there was

substantial evidence to support conviction as a principle. Br. of Appellant at 11.

       The Gudgells argue that the superior court did not err in determining that the failure to give

an accomplice liability instruction was reversible error because “[i]t is prosecutorial misconduct



13
   The warrant allows the seizure from the Westwind, the Pacific Dream, and PSC of “[a]ll
passenger manifests contained in either a schedule book or an electronic storage device . . .
including passenger contact information” for all chartered halibut trips of the 2017 season. CP
(David Dist. Ct.) at 235.


                                                 17
54657-4-II / 54664-7-II


which requires reversal to argue [accomplice liability] without an instruction from the court.” Br.

of Resp’t at 16. The Gudgells also argue that the error was not harmless, and the captain’s liability

instruction has no basis in law and is not sufficient to replace an accomplice liability instruction.14

       We note that the framing of the issue as instructional error was argued by the State, and the

grant of discretionary review treats it as an instructional error rather than prosecutorial misconduct.

But, before the superior court, the Gudgells argued that the prosecutor committed misconduct by

arguing accomplice liability when an instruction on that theory was not given.

       However, we decline to address whether the prosecutor committed misconduct, because

any error in not giving an accomplice liability instruction is superseded by the error of giving the

captain’s liability instruction, which misinformed the jury as to the Gudgells’ liability as captains.15

The instruction has no basis in law. We exercise our discretion to affirm on any grounds supported

by the record. State v. Jameison, 4 Wn. App. 2d 184, 203, 421 P.3d 463 (2018).

       The jury was instructed: “By assuming the role of captain, a person assumes the

responsibility of ensuring that no one aboard the fishing vessel commits a crime of a violation of

fishing regulations or laws.” CP (David Dist. Ct.) at 75 (Instr. 19).

       The captain’s liability instruction is not an adequate substitute for the missing accomplice

liability instruction. Our Supreme Court has made it clear that accomplice liability attaches only

when the accomplice acts or aids with knowledge of the specific crime that is eventually charged.

State v. Carter, 154 Wn.2d 71, 78,109 P.3d 823 (2005). The captain’s liability instruction contains



14
 We note that this issue is only relevant as to David Gudgell, because the records related to Robert
Gudgell’s boat, the Katie Marie, were seized without probable cause.
15
   See State v. Davenport, 100 Wn.2d 757, 675 P.2d 1213 (1984) (reversing after holding that
prosecutor committed misconduct by arguing for accomplice liability in closing when the court
did not instruct the jury on that theory).


                                                  18
54657-4-II / 54664-7-II


no such requirement, either expressly or impliedly. And the State fails to explain how being

“responsible for” another’s violations relates to the captain’s required knowledge of the crime or

his encouragement, solicitation, or aid in committing the charged crime.

         Before the superior court, the State argued that the instruction was a correct statement of

the law because unlawful recreational fishing is a strict liability crime. The State’s briefing before

us contains no argument as to the legal basis for giving the captain’s liability instruction. The State

was unable to provide us with any such legal authority at oral argument either. Instead, when

asked from whence this principle of strict liability for captains emanated, the prosecutor responded

that it was an ancient principle. Even if unlawful recreational fishing in the second degree is a

strict liability crime, it does not follow that the captain of a boat is strictly liable for crimes or

violations committed by another person on his or her boat. Nor does stating that a captain is

“responsible for ensuring” that no one commits a violation indicate that a failure to so ensure

results in criminal liability on the part of the captain for that violation. Ancient or not, this notion

of criminal “captain’s liability” simply does not exist in Washington.16 If the State or the district

court wants this to be the case, their remedy can be found in legislative enactment, not by creating

a new crime from whole cloth. Accordingly, we affirm the superior court, but remand for a new

trial.

                                               CONCLUSION

         We conclude that probable cause supported a search of records for the Westwind, but not

for records related to the Katie Marie or the Katie Marie itself. We also conclude that, although

the warrant was overbroad as written, the warrant was severable. Accordingly, we affirm the



16
 There is a long list of ancient principles that are not violations of Washington’s criminal statutes.
We will spare the reader.


                                                  19
54657-4-II / 54664-7-II


superior court’s decision reversing Robert Gudgell’s conviction, which dismissed his charge for

unlawful recreational fishing in the second degree.

        We further conclude that the superior court did not err in reversing David Gudgell’s

conviction for unlawful recreational fishing in the second degree based on instructional error.

Accordingly, we affirm the superior court’s reversal of the David Gudgells’ conviction, but remand

for a new trial.




                                                            Veljacic, J.

We concur:




        Glasgow, A.C.J.




        Cruser, J.




                                               20